10 So. 3d 693 (2009)
Willie Lee MILLER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-5404.
District Court of Appeal of Florida, First District.
May 19, 2009.
Nancy A. Daniels, Public Defender, and Archie F. Gardner, Jr., Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Donna A. Gerace, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Willie Lee Miller appeals the revocation of his probation arguing that the State produced only hearsay evidence to support the alleged violation of the conditions of probation. The State rightly concedes that revocation in this case was improper given reliance on hearsay exclusively. See Andrews v. State, 693 So. 2d 1138 (Fla. 1st DCA 1997).
Accordingly, the order revoking probation is VACATED, and the cause is REMANDED for the reinstatement of probation with appropriate credit.
HAWKES, C.J., VAN NORTWICK and BROWNING, JJ., concur.